Citation Nr: 0907477	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  01-09 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a depressive 
disorder, including as secondary to a service-connected 
bilateral knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 10 percent 
for the right knee disability.

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for a right knee disability 
and assigned an initial 10 percent rating effective 
retroactively to the date of receipt of the claim, May 16, 
2002.  The Veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal is also from a more recent October 2000 RO 
decision that denied the Veteran's petition to reopen his 
claim for service connection for PTSD.  A March 2003 Board 
decision, however, reopened this claim on the basis of 
new and material evidence, and in September 2003 the Board 
remanded this claim for further development and 
consideration.

As well, this appeal is from an even more recent March 2005 
RO decision that denied the Veteran's petition to reopen his 
claim for service connection for a depressive disorder.  The 
Board had earlier denied this claim in October 1998.  And in 
accordance with the U. S. Court of Appeals for Veterans 
Claims' (Court's) ruling in Barnett v. Brown, 8 Vet. App. 1 
(1995), the Board is obligated to initially address the 
preliminary issue of whether there is new and material 
evidence to reopen this claim, irrespective of the RO's 
determination concerning this threshold finding.  However, as 
the Board concludes there is outstanding relevant evidence 
in support of this claim, the Board is remanding this claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



The Veteran testified concerning his PTSD claim at a March 
2002 hearing before a Veterans Law Judge (VLJ) sitting at the 
RO in New Orleans, Louisiana.  The Veteran more recently had 
another hearing before a different VLJ of the Board in 
December 2008, but this time concerning all of his claims at 
issue on appeal (not just the PTSD) and using 
videoconferencing technology - with him at the RO and the 
presiding VLJ sitting at the Board's offices in Washington, 
DC.  Since the Veteran testified at two different hearings 
before two different VLJs, this appeal is being decided by a 
panel of three VLJs, including those presiding over each 
hearing.  Transcripts of both hearings have been associated 
with the claims file for consideration.  See 38 C.F.R. § 
20.707 (2008) ("The Member or Members who conduct the hearing 
shall participate in making the final determination of 
the claims[.]")  


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease (i.e., 
arthritis) in his right knee manifested by painful motion; he 
has range of motion in this knee from 0 degrees of extension 
to 110 degrees of flexion, with no instability.

2.  There is medical evidence linking the Veteran's PTSD to 
stressful events that, as likely as not, occurred during his 
military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in September 2003.  That letter informed him of 
the evidence required to substantiate his initial, underlying 
claim for service connection for a right knee disability 
(keeping in mind his claim arose in that context), since 
granted, as well as apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Thereafter, once a NOD [notice of disagreement] has been 
filed, only the notice requirements for rating decisions and 
SOCs described within 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with the Appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his right knee claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all relevant medical records that he and his 
representative identified.  In addition, the Veteran's right 
knee was examined for VA compensation purposes in October 
2003 and October 2007.  These examination reports are 
adequate for rating purposes with respect to his right knee 
disability, insofar as determining the relative severity of 
this condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

Moreover, since the Board is granting the claim for service 
connection for PTSD, the Board need not discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA, concerning this claim, because even 
were the Board to assume for the sake of argument there has 
not been, this is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.



II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 10 Percent for his Right Knee Disability

The RO granted service connection for the Veteran's right 
knee disability as secondary to his service-connected left 
knee disability in October 2004 and assigned an initial 10 
percent rating.  He has appealed for a higher initial rating.  
See Fenderson, 12 Vet. App. at 125-26 (indicating in these 
situations the Board must consider whether to "stage" his 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  For the reasons and bases discussed below, 
the Board finds that the 10 percent rating is appropriate for 
the Veteran's right knee disability.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7. All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Here, an October 2003 VA examination diagnosed moderate 
degenerative joint disease in the right knee.  Degenerative 
arthritis or osteoarthritis is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted when there is X-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent rating requires X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups  Id.

The extent there is limitation of flexion of a knee is 
determined by DC 5260, and the extent there is limitation of 
extension by DC 5261.  For comparison, VA regulations define 
normal range of motion of the knee as from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate I.  

Under DC 5260, a 10 percent rating is warranted when flexion 
is limited to  degrees; a 20 percent rating is warranted when 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 10 percent rating is warranted when 
extension is limited to 10 degrees; a 20 percent rating is 
warranted when extension is limited to 15 degrees; and a 30 
percent rating is warranted when extension is limited to 
20 degrees.  See 38 C.F.R. § 4.71a, DC 5261.



Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the Veteran's right knee 
disability does not meet the requirements for even a 
zero percent (i.e., noncompensable) rating under DCs 5260 and 
5261, much less the requirements for a 10 percent or even 
higher rating.  The range-of-motion testing during his two VA 
examinations, one before his left knee surgery and one after 
(to assess the effects of the surgery on the opposite right 
knee), show he has maintained full extension to 0 degrees, so 
greater than the 10-degree limitation required for a 10 
percent rating under DC 5261.  Certainly then, his extension 
also far exceeds the 15-degree limitation required for the 
higher 20 percent rating under this DC.  The same is 
generally true of his flexion, which is far greater than the 
45-degree limitation necessary for a 10 percent rating, so 
certainly far exceeding the even greater 30-degree limitation 
required for a higher 20 percent rating.  Both the October 
2003 and October 2007 VA examination reports note that his 
right knee had flexion to 110 degrees.  These findings do not 
even warrant even the most minimum 0 percent rating under DC 
5260, requiring flexion limited to 60 degrees, much less as 
mentioned the 45-degree limitation required for a 10 percent 
rating or the 30-degree limitation required for an even 
higher 20 percent rating.

That said, the Board must also consider whether the Veteran 
has additional functional loss, including additional 
limitation of motion above and beyond that shown during those 
two VA examinations in October 2003 and October 2007, due to 
painful motion, weakness, premature or excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning 
this, both the October 2003 and October 2007 VA examination 
reports note the Veteran's right knee had painful motion.  
However, since his painful motion was already the basis for 
assigning the 10 percent rating, inasmuch as he would not 
meet the limitation-of-motion requirements for this rating 
without considering his pain (for the reasons discussed 
above), he is not entitled to a higher 20 percent rating on 
this basis alone.  See, too, 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca.

Also, since the veteran has maintained full (i.e., normal) 
extension of his right knee to 0 degrees, he may not receive 
separate ratings for limitation of flexion and extension of 
the same joint.  See VAOPGCPREC 9-2004 (September 17, 2004).

It further deserves mentioning that both VA examinations 
determined the Veteran's right knee joint was stable, so no 
recurrent subluxation or lateral instability as required for 
a separate rating under DC 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  

The Veteran has never met these requirements for the higher 
20 percent rating at any time since the effective date of his 
award, so the Board may not stage his rating under Fenderson.

In conclusion, the Board finds that the evidence does not 
support a rating higher than 10 percent for the Veteran's 
right knee disability.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

Extra-schedular Consideration

The Veteran's right knee disability also does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular Rating 
Schedule standards and warrant referring this case to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Veteran has been unemployed since 1986, but as a result of 
his left knee disability; there is no indication his right 
knee disability has markedly interfered with his employment 
- meaning above and beyond that contemplated by his 10 
percent schedular rating.  


Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  There also is no indication that 
his right knee disability has required frequent 
hospitalization.  Instead, his evaluation and treatment have 
been on an outpatient basis, not as an inpatient.  So the 
Board does not have to refer this claim for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for PTSD

As mentioned, the Board's March 2003 decision reopened this 
claim, and in September 2003 the Board remanded this claim 
for further development and consideration before 
readjudicating the claim on the underlying merits.

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in the Republic of Vietnam.  For the reasons and 
bases set forth below, the Board finds that the evidence 
supports his claim or, at the very least is in relative 
equipoise (meaning about evenly balanced for and against his 
claim), so it must be granted with resolution of all 
reasonable doubt in his favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Veteran has the required DSM-IV diagnosis of PTSD based 
on in-service stressors involving enemy attacks while serving 
in Vietnam.  His VA treatment reports dated from June 1999 
through September 2003 show he received ongoing clinical 
evaluation and group therapy for PTSD.  However, at the 
November 2006 VA examination, the examiner was not able to 
confirm a diagnosis of PTSD.  

Nevertheless, since the record contains a current medical 
diagnosis of PTSD, which, again, according to Cohen v. Brown, 
10 Vet. App. 128 (1997), was presumably in accordance with 
DSM-IV both in terms of the adequacy and sufficiency of the 
stressors claimed, the first requirement for establishing 
entitlement to service connection for PTSD has been 
satisfied.  Consequently, resolution of this case turns on 
whether there also is credible supporting evidence that a 
claimed in-service stressor actually occurred, and, if so, 
whether there is medical evidence of a causal relationship 
between the Veteran's PTSD and the verified in-service 
stressor.  As the Board will discuss, there is indeed this 
additional necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to 
support a diagnosis varies depending on whether the Veteran 
"engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence of 
their actual occurrence, provided the testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f). 



In this case, there is no conclusive evidence the Veteran 
engaged in combat with an enemy force while in Vietnam.  The 
record confirms that he served in Vietnam, during which time 
his military occupational specialty (MOS) was a cook.  
His medals include the National Defense Service Medal, the 
Navy Unit Commendation Ribbon, the Vietnam Service Medal, and 
the Fleet Marine Combat Operations Insignia.  These medals, 
while commendable in their own right, are not prima facie 
evidence he engaged in combat with an enemy force.  In 
addition, he was not awarded the Combat Infantryman Badge, 
the Purple Heart Medal, or any other award typically 
associated with valor or heroism shown while engaged in 
combat with an enemy force.  So there is no evidence 
confirming his involvement in combat while serving in 
Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  In other words, whether 
an alleged incident in service occurred is a factual, not 
medical, determination.

Evidence in this case acknowledges the Veteran probably 
experienced various stressors in service which underlie his 
diagnosis of PTSD.  The Veteran's stressors underlying the 
diagnosis of PTSD include being exposed to incoming rocket 
and mortar attacks, fire fights and sniper fire while 
stationed in Vietnam.  The Veteran stated that, while 
stationed at Hue and Phu Bai in 1966, he had to guard the 
perimeter after a fellow soldier was killed by a sniper.  The 
Veteran claims the Fleet Marine Combat Operations Insignia 
was awarded for his service in that capacity.  The Center for 
Unit Records Research (CURR) response states that SWE3 
Campbell lost his life on the defensive perimeter on August 
25, 1966.  The Veteran was awarded the Fleet Marine Combat 
Operations Insignia in November 1966.  The Veteran also 
stated that, while at Dong Ha in 1968, he twisted his knee 
running for cover.  The Veterans STRs include treatment for a 
torn meniscus in December 1968 with the injury described as 
injured playing basketball in 1967 and reinjured October 
1968.  The Veteran's personnel records indicate he received 
"hostile fire" pay from July to December 1968, which 
further supports his allegation that he was exposed to mortar 
attacks and fire fights during this period in Vietnam.

Although the Veteran has not provided extensive details 
concerning his stressors, the information available suggests 
he was indeed exposed to the type trauma alleged, at least to 
some of the events he maintains occurred.  And there need not 
be corroboration of every detail of his participation in 
these alleged incidents.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

For these reasons and bases, resolving all reasonable doubt 
in his favor, the Board finds there is sufficient evidence of 
a verified in-service stressor to grant the Veteran's claim 
for service connection for PTSD.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability is denied.

But the claim for service connection for PTSD is granted.




REMAND

With regards to the remaining claim at issue - concerning 
the petition to reopen the claim for service connection for a 
depressive disorder, the Board denied this claim in October 
1998 due to the lack of a medical nexus between this disorder 
and the Veteran's military service.  The evidence of record 
at that time included the report of a November 1997 VA 
examination diagnosing a depressive disorder but not linking 
this disorder to the Veteran's military service.  The veteran 
did not appeal that prior decision.  Consequently, it is 
final and binding on him based on the evidence then of record 
and not subject to revision upon the same factual basis.  
See 38 C.F.R. § 20.1100.

In January 2004, the Veteran filed a petition to reopen his 
claim for service connection for a depressive disorder.  His 
earlier petition, in August 2000, had only concerned his 
PTSD, which the Board also had denied in October 1998.

In the January 2004 petition to reopen the claim concerning 
his depressive disorder, the Veteran asserted this condition 
was secondary to his bilateral knee disorder.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final and binding 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact 


necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 
(Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the last 
final and binding denial on any basis - which, here, was 
when the Board denied the claim in October 1998.  See Evans 
v. Brown, 9 Vet. App. 273, 284 (1996) (wherein the Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim, irrespective of the specific basis 
of that denial).

Since that October 1998 decision, the Veteran has submitted 
VA outpatient treatment records dated from June 1999 through 
September 2003 and was afforded a VA psychological evaluation 
in November 2006.  Several of the VA treatment records list a 
diagnosis of depression, but none of the records list a 
service-related cause for the Veteran's depression.  
Additionally, the November 2006 VA psychological evaluation 
report stated the examiner was unable to determine whether 
the Veteran's mental symptoms were due to his bilateral knee 
condition without resorting to mere speculation.  



Since the absence of a medical nexus to service was a basis 
for the Board's October 1998 decision denying this claim, 
these newly submitted medical records listing a diagnosis of 
depression but still no medical link to service are not 
material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  See, too, 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and 
material).

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the October 1998 Board 
decision; thus, the claim for service connection for a 
depressive disorder may not be reopened at this time.  
However, the Veteran indicated during his November 2006 VA 
evaluation and again during his more recent December 2008 
hearing that he had received relevant treatment from a 
clinical social worker, Ms. S., during 2005 and 2007.  And as 
VA has yet to obtain these records, this should be done 
before further consideration of this claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran also has not been apprised of the downstream 
disability rating and effective date elements of his claim as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Obtain the treatment records from the 
clinical social worker, Ms. S., 
identified during the November 2006 VA 
psychological evaluation and December 
2008 hearing.  The veteran says this 
clinical social worker counseled him 
during 2005 and 2007.

2.  Send the Veteran Dingess notice 
concerning the downstream disability 
rating and effective date elements of his 
claim.

3.  Then readjudicate the petition to 
reopen the claim for service connection 
for a depressive disorder in light of the 
additional evidence.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________       
________________________________
                KEITH W. ALLEN 		   HOLLY E. MOEHLMANN
                Veterans Law Judge, 		      Veterans 
Law Judge, 
	              Board of Veterans' Appeals                       
Board of Veterans' Appeals


_________________________________
  	D.C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


